954 So.2d 1291 (2007)
James SANNINO, Appellant,
v.
DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES, DIVISION OF LICENSING, Appellee.
No. 4D06-2444.
District Court of Appeal of Florida, Fourth District.
May 9, 2007.
Andrew D. Stine, West Palm Beach, for appellant.
Donald Dale Hockman, Jr., Assistant General Counsel, Department of Agriculture and Consumer Services, Tallahassee, for appellee.
PER CURIAM.
This case is dismissed as to the denial of James Sannino's application for a Class G security officer license, because the notice of appeal was untimely filed as to this denial. This case is affirmed as to the denial of Sannino's application for a Class D security officer license without further comment.
Affirmed In Part; Dismissed In Part.
GUNTHER, STONE and FARMER, JJ., concur.